DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on November 23, 2021.
3.	Claims 1, 11 and 18 have been amended.
4.	Claims 1-20 are currently pending and are considered below.

Claim Interpretation

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for scanning, via an RFID reader device, RFID tags in a geo-fenced zone associated with a display device in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Pub. No. 2018/0114168) in view of Ramachandra (U.S. Pub. No. 2008/0186167).
	
Claim 1:  Ryan discloses a method in which one or more processing devices performs operations comprising: 
Scanning, via a radio-frequency identification (RFID) reader device, RFID tags in a geo-fenced zone associated with a display device, wherein the RFID tags correspond to and identify a plurality of items, Ryan teaches scanning geotags and timestamp rows of grapevines and further teaches a radio frequency identification (RFID) number (see at least paragraphs 0061 and 0072 and see figure 34); 
retrieving a marketing campaign associated with the plurality of items, Ryan teaches presenting digital data snapshots of both objective digital data and subjective user-defined data associated with the packets of frozen mixed berries to Australian consumers (see at least paragraph 0077); and 
generating display content for the display device corresponding to the go-fenced zone, based on the selected item, Ryan teaches illustrating example screenshots of website interactive user interfaces that enables user to digitally track and trace livestock (see at least paragraph 0040-0045).  
While Ryan teaches the limitations mentioned above, Ryan does not explicitly teach determining inventory information for each item of the plurality of items based on a number of scanned RFID tags corresponding to each item; and selecting an item from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information. 
However, Ramachandra teaches determining inventory information for each item of the plurality of items based on a number of scanned RFID tags corresponding to each item (RFID as taught by Ryan above), Ramachandra teaches product availability can be determined using radio frequency identification (RFID) by determining whether a RFID tag is detectable by a RFID reader and setting a product availability (inventory) condition.  Ramachandra teaches determining product level availability such as tracking product inventory levels using RFID at a pre-determined detection point. Ramachandra further teaches product availability (e.g., inventory levels) of products on a product display unit can be determined using RFID by determining whether a RFID tag is detectable by a RFID reader, and setting a product availability condition based on the determination, where the product availability condition indicates product availability of a product on the product display unit.  Ramachandra teaches product availability conditions can indicate inventory levels (see at least the Abstract and paragraphs 0004-0005,  0047, 0053 and 0061); and selecting an item from among the plurality of items  Ramachandra teaches product availability conditions are determined based on which RFID tags of the plurality of RFID tags are detectable.  Ramachandra teaches products can be removed (selected) from a product display unit for example, a quantity of product can be removed (selected) from a retail store shelf (see at least paragraphs 0030, 0040, 0041, 0053).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ryan to modify to include the teaching of Ramachandra in order to determine product level availability (see at least paragraphs 0004).

Claim 11:  Ryan discloses a system comprising: 
a sensor, Ryan teaches sensor (see at least figure 17);
one or more processing devices, Ryan teaches processor (see at least figure 22), communicatively coupled to the sensor; and a non-transitory computer-readable medium, Ryan teaches a non-transitory computer usable medium (see at least paragraph 0025) communicatively coupled to the one or more processing devices and storing instructions, wherein the one or more processing devices are configured to execute the instructions and thereby perform operations comprising:
receiving RFID tag information of RFID tags scanned by the sensor, in a geo-fenced zone associated with a display device, wherein the RFID tags correspond to a plurality of items, Ryan teaches scanning geotags and timestamp rows of grapevines and further teaches a radio frequency identification (RFID) number (see at least paragraphs 0061 and 0072 and see figure 34); 
retrieving a marketing campaign associated with the plurality of items, Ryan teaches presenting digital data snapshots of both objective digital data and subjective user-defined data associated with the packets of frozen mixed berries to Australian consumers (see at least paragraph 0077); and 
generating display content for the display device associated with the geo-fence zone, based on the selected item, Ryan teaches illustrating example screenshots of website interactive user interfaces that enables user to digitally track and trace livestock (see at least paragraph 0040-0045).  
While Ryan teaches the limitations mentioned above, Ryan does not explicitly teach determining inventory information for each item of the plurality of items based on a number of scanned RFID tags corresponding to each item; and selecting an item from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information. 
However, Ramachandra teaches determining inventory information for each item of the plurality of items based on a number of scanned RFID tags corresponding to each item (RFID as taught by A above), Ramachandra teaches product availability can be determined using radio frequency identification (RFID) by determining whether a RFID tag is detectable by a RFID reader and setting a product availability (inventory) condition.  Ramachandra teaches determining product level availability such as tracking product inventory levels using RFID at a pre-determined detection point. Ramachandra further teaches product availability (e.g., inventory levels) of products on a product display unit can be determined using RFID by determining whether a RFID tag is detectable by a RFID reader, and setting a product availability condition based on the determination, where the product availability condition indicates product availability of a product on the product display unit.  Ramachandra teaches product availability conditions can indicate inventory levels (see at least the Abstract and paragraphs 0004-0005,  0047, 0053 and 0061); and selecting an item from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information, selecting an item from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information, Ramachandra teaches product availability conditions are determined based on which RFID tags of the plurality of RFID tags are detectable.  Ramachandra teaches products can be removed (selected) from a product display unit for example, a quantity of product can be removed (selected) from a retail store shelf (see at least paragraphs 0030, 0040, 0041, 0053).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ryan to modify to include the teaching of Ramachandra in order to determine product level availability (see at least paragraphs 0004).

Claim 18:  Ryan discloses a system comprising:
Ryan teaches scanning geotags and timestamp rows of grapevines and further teaches a radio frequency identification (RFID) number (see at least paragraphs 0061 and 0072 and see figure 34); 
means for retrieving a marketing campaign associated with the plurality of items, Ryan teaches presenting digital data snapshots of both objective digital data and subjective user-defined data associated with the packets of frozen mixed berries to Australian consumers (see at least paragraph 0077); and 
means for generating display content for the display device associated with the geo-fence zone, based on the selected item, generating display content based on the item, Ryan teaches illustrating example screenshots of website interactive user interfaces that enables user to digitally track and trace livestock (see at least paragraph 0040-0045).  
While Ryan teaches the limitations mentioned above, Ryan does not explicitly teach means for determining inventory information for each item of the plurality of items based on a number of scanned RFID tags corresponding to each item; and means for selecting an item from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information. 
However, Ramachandra teaches means for determining inventory information for each item of the plurality of items based on a number of scanned RFID tags corresponding to each item (RFID as taught by Ryan above), Ramachandra teaches product availability can be determined using radio frequency identification (RFID) by determining whether a RFID tag is detectable by a RFID reader and setting a product availability (inventory) condition.  Ramachandra teaches determining product level availability such as tracking product inventory levels using RFID at a pre-determined detection point. Ramachandra further teaches product availability (e.g., inventory levels) of products on a product display unit can be determined using RFID by determining whether a RFID tag is detectable by a RFID reader, and setting a product availability condition based on the determination, where the product availability condition indicates product availability of a product on the product display unit.  Ramachandra teaches product availability conditions can indicate inventory levels (see at least the Abstract and paragraphs 0004-0005,  0047, 0053 and 0061); and means for selecting an item from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information, Ramachandra teaches product availability conditions are determined based on which RFID tags of the plurality of RFID tags are detectable.  Ramachandra teaches products can be removed (selected) from a product display unit for example, a quantity of product can be removed (selected) from a retail store shelf (see at least paragraphs 0030, 0040, 0041, 0053).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ryan to modify to include the teaching of Ramachandra in order to determine product level availability (see at least paragraphs 0004).

, Ramachandra teaches showing a schematic view of a shelving unit for determining availability of products such as with a row holding four items of product (see at least paragraph 0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ryan to modify to include the teaching of Ramachandra in order to determine product level availability (see at least paragraph 0004).

Claims 3 and 13:  Ryan in view of Ramachandra disclose the method and system according to claims 1 and 11, and Ramachandra further teaches the operations further comprising: transmitting the display content to a remote computing device, Ramachandra teaches computing device can be integrated with product display unit or located remotely which tracks product availability (see at least paragraph 0067); and displaying the display content on the remote computing device, Ramachandra teaches computing device can be integrated with product display unit or located remotely which tracks product availability (see at least paragraph 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ryan to modify to include the teaching of Ramachandra in order to determine product level availability (see at least paragraph 0004).


determining an availability of the plurality of items based on the inventory information, Ramachandra teaches product availability conditions are determined based on which RFID tags of the plurality of RFID tags are detectable (see at least paragraph 0053); and
selecting the item from among the plurality of items based in part on the availability, Ramachandra teaches as the product is removed, the RFID tags move further from the RFID reader (see at least paragraphs 0055 and 0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ryan to modify to include the teaching of Ramachandra in order to determine product level availability (see at least paragraph 0004).

Claim 5: Ryan in view of Ramachandra disclose the method according to claim 1 and Ramachandra further teaches wherein the item is a first item, the rule is a first rule, and the operations further comprising:
selecting a second item from among the plurality of items based on a second rule associated with the marketing campaign, Ramachandra teaches as the product is removed, the RFID tags move further from the RFID reader (see at least paragraphs 0055 and 0059); and
determining an arrangement of the display content based on the marketing campaign, wherein the display content comprises the first item and the second item, Ramachandra teaches when there are three items of product, the RFID is not detectable by the RFID reader (see at least paragraphs 0041, 0060 and 0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ryan to modify to include the teaching of Ramachandra in order to determine product level availability (see at least paragraph 0004).

Claims 6:  Ryan in view of Ramachandra disclose the method according to claim 1 and Ryan further teaches wherein the RFID tags are first RFID tags, (see at least Ryan, paragraphs 0061 and 0070) and the operations further comprising:
scanning a second RFID tag that is associated with a client device, Ryan teaches scanning geotags and timestamp rows of grapevines and further teaches a radio frequency identification (RFID) number (see at least paragraphs 0061 and 0072 and see figure 34); 
determining presence information associated with a user based on the second RFID tag, Ryan teaches presenting digital data snapshots of both objective digital data and subjective user-defined data associated with the packets of frozen mixed berries to Australian consumers (see at least paragraph 0077); and 
selecting the item from among the plurality of items based in part on the presence information, Ryan teaches illustrating example screenshots of website interactive user interfaces that enables user to digitally track and trace livestock (see at least paragraph 0042-0045).  


determining a user profile based on the presence information, Ryan teaches receiving user-defined data associated with the physical object and track the location of the individual consumers (see at least paragraphs 0021, 0076 and 0083); and 
determining an arrangement of the display content based on the user profile, Ryan teaches illustrating example screenshots of website interactive user interfaces that enables user to digitally track and trace livestock (see at least paragraph 0042-0045).  

Claim 8:  Ryan in view of Ramachandra disclose the method according to claim 6 and Ryan further teaches the operations further comprising:
determining a user profile based on the presence information, wherein the user profile comprises a purchase history, Ryan teaches purchase by consumers (see at least paragraph 0079); and
selecting the item from among the plurality of items based in part on the purchase history, Ryan teaches illustrating example screenshots of website interactive user interfaces that enables user to digitally track and trace livestock (see at least paragraph 0042-0045).  

Claim 12:  Ryan in view of Ramachandra disclose the system according to claim 11 and Ryan further teaches wherein the sensor comprises a UHF RFID antenna, Ryan teaches scanning geotags and timestamp rows of grapevines and further teaches a radio frequency identification (RFID) number (see at least paragraphs 0061 and 0072 and see figure 34).

Claim 15:  Ryan in view of Ramachandra disclose the system according to claim 11 and Ryan further teaches wherein the RFID tags are first RFID tags, Ryan teaches scanning geotags and timestamp rows of grapevines and further teaches a radio frequency identification (RFID) number (see at least paragraphs 0061 and 0072 and see figure 34); and the operations further comprising:
receiving RFID tag information associated with a second RFID tag that is associated with a client device from the sensor, Ryan teaches scanning geotags and timestamp rows of grapevines and further teaches a radio frequency identification (RFID) number (see at least paragraphs 0061 and 0072 and see figure 34); 
determining presence information associated with a user based on the RFID tag information associated with the second RFID tag, Ryan teaches presenting digital data snapshots of both objective digital data and subjective user-defined data associated with the packets of frozen mixed berries to Australian consumers (see at least paragraph 0077);
determining a user profile based on the presence information, Ryan teaches receiving user-defined data associated with the physical object and track the location of the individual consumers (see at least paragraphs 0021, 0076 and 0083);   and 
Ryan teaches illustrating example screenshots of website interactive user interfaces that enables user to digitally track and trace livestock (see at least paragraph 0042-0045).  

12.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Pub. No. 2018/0114168) in view of Ramachandra (U.S. Pub. No. 2008/0186167), and further in view of Gailloux et al. (U.S. Patent no. 10,515,392) (hereinafter ‘Gailloux’).

Claims 9 and 16:  Ryan in view of Ramachandra disclose the method according to claim 6 and Ryan further teaches further comprising:
generating a notification based on an availability of the item of interest, wherein the notification includes a message that the item of interest is available for purchase, Ryan teaches presenting digital data snapshots of both objective digital data and subjective user-defined data associated with the packets of frozen mixed berries to Australian consumers (see at least paragraph 0077).
While Ryan teaches the limitation mentioned above, Ryan in view of Ramachandra do not explicitly teach determining a user profile based on the presence information, wherein the user profile comprises a browsing history; and determining the item is an item of interest based on the browsing history.
However, Gailloux teaches determining a user profile based on the presence information, wherein the user profile comprises a browsing history, Gailloux teaches user interaction enables touch screen display to show a web page and web browser application may permit a user to enter information into forms and select links to retrieve and view web pages (see at least column 14 lines 20-30and column 15 lines 49-59); and 
determining the item is an item of interest based on the browsing history, Gailloux teaches user interaction enables touch screen display to show a web page and web browser application may permit a user to enter information into forms and select links to retrieve and view web pages (see at least column 14 lines 20-30and column 15 lines 49-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ryan in view of Ramachandra to modify to include the teaching of Gailloux in order to allow users to configure and receive digital alerts.

13.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Pub. No. 2018/0114168) in view of Ramachandra (U.S. Pub. No. 2008/0186167), and further in view of Campbell (U.S. Patent no. 10,083,453). 

Claims 10 and 17:  Ryan in view of Ramachandra disclose the method and system according to claims 1 and 11, and the combination of Ryan in view of Ramachandra do not explicitly teach further teaches the operations further comprising:
polling the RFID tags in the geo-fenced zone at a predetermined time interval;

However, Campbell teaches polling the RFID tags in the geo-fenced zone at a predetermined time interval, Campbell teaches poll each sensor to make sure that proper sensors are located in the proper locations and measure output in the absence of consumers, further, an automatic confirmation check process has been completed such as inventory zones are populated (see at least column 4 lines 55-67 and column 7 lines 28-50);
determining a change in a number of the plurality of items based on the polling, Campbell teaches poll each sensor to make sure that proper sensors are located in the proper locations and measure output in the absence of consumers, and data are collected from sensors as consumer interact with products, further, an automatic confirmation check process has been completed such as inventory zones are populated (see at least column 4 lines 55-67 and column 7 lines 28-50); and 
updating the inventory information based on the change in the number of the plurality of items, Campbell teaches poll each sensor to make sure that proper sensors are located in the proper locations and measure output in the absence of consumers, and data are collected from sensors as consumer interact with products, further, an automatic confirmation check process has been completed such as inventory zones are populated (see at least column 4 lines 55-67 and column 7 lines 28-50).  It would have been obvious to one of ordinary skill in the art .

Response to Arguments

14.	Applicant’s arguments, filed 11/23/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn. 

15.	Applicant’s arguments with respect to the rejection of amended independent claims 1, 11 and 18 under 35 U.S.C. 103(a) have been considered but they are not persuasive. See new rejection above.

Conclusion

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        02/24/2022